Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP-2014205830) in view of Pan et al. (US 2013/0214249).  Copies of both the original and machine translation of Sakagami et al. are included with this Office action.  Additionally, Sakagami et al. (Thin Solid Films 2015, 597, 212-219, referred below as Sagakami A) is relied upon as an evidentiary teaching.
Claims 1-4, and 6: Sakagami et al. teaches leveling agents which are employed in one or more layers of solution-processed organic devices, including organic light-emitting diodes.  The leveling agents include aralkyl-modified polydimethylsiloxanes (BYK322) which are employed as a leveling agent for both hole transport and emission layers or organic light-emitting diodes (working examples 1-4, 9, and 10).  Applicants specification explicitly teaches BYK322 as a suitable leveling agent which comprises repeating units which satisfies formulae 1 and 2 of claim 1 and evidentiary reference Sakagami A shows that BYK 322 satisfies the structural limitations of claim 1 and the molecular weight and structural limitations of claims 3 and 4 (figure 2).  Sakagami et al. teaches many different types of organic materials which can be employed in the various layers of the devices and the leveling agents taught therein are shown to be effective. 
While Sakagami et al. does not explicitly teach that the organic devices include quantum dots, one having ordinary skill in the art would have been motivated to include quantum dots for the reasons provided by Pan et al.  Sakagami et al. and Pan et al. are combinable teachings are they are both concerned with the preparation of organic light emitting diodes.  Pan et al. teaches that OLEDs which include quantum dots as emissive elements have several attractive properties, including, good solubility (which allows for solution deposition methods), internal quantum efficiencies which do not have a theoretical limit, tunable emission based on adjusting the core size of the quantum dots, and good stability (paragraph 0005).  The quantum dots include the well-known core shell II-IV type materials such as those taught in paragraph 0081 (which satisfy claim 2).  Given the teachings of Pan et al., it would have been obvious to one having ordinary skill in the art to have prepared an organic light emitting device wherein quantum dots are employed as the emissive element which relies on a solution process for deposition.  The leveling agents taught by Sakagami et al. would allow for the emission layer solution to have a lower surface tension which prevents surface defects.  The combined teachings of Sakagami et al. and Pan et al. would result in a quantum dot composition which satisfies claim 1 and devices which comprise an emission layer, which is prepared from a solution of quantum dots and a leveling agent which satisfies claim 6.
Claim 5: While Sakagami et al. does not explicitly teach surface tension and viscosity values within Applicants claimed ranges, Sakagami et al. does provide sufficient guidance to one of ordinary skill in the art to select various solvents and solvent concentrations, and amount of leveling agent so as to adjust these values (paragraph 0037).  Low viscosity and surface tension values are what give rise to very thin films having good surface morphology and the motivation to prepare such films are rooted in the teachings of Sakagami et al.
Claims 11-13: The devices taught by Sakagami et al. additionally comprise a hole and electron transporting region which are located on opposite sides of the emission layer, and the light-emitting elements further comprise an anode and a cathode, which satisfies the limitations of claims 11-13.  
Claim 15: Preparing a light-emitting device using a quantum dot solution which comprises a leveling agent which satisfies claim 1 as taught by the combined teachings of Sakagami et al. and Pan et al. satisfies the limitations of claim 15.

Allowable Subject Matter
Claims 7-10, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Sakagami et al. represents the closest prior art.  Sakagami et al. alone or in combination, does not teach or suggest any of the limitations of the claims indicated as allowable.  Nothing regarding concentration gradients are taught in Sakagami et al., which are limitations required in claims 7-10 and 16-20.  Additionally, the combined teachings of Sakagami et al. and Pan et al. would not lead one of ordinary skill in the art to include inorganic oxide nanoparticles in the electron transport region of the light-emitting devices taught therein as required by claim 14.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766